Appeal by defendants from an order of Broome County Special Term of the Supreme Court, denying defendants’ motion to vacate and set aside the service of the summons and complaint herein. Pursuant to section 235 of the Civil Practice Act, service was made personally on the defendants without the State, the action being for the purpose of setting aside as void, on the ground of usury, a conditional sales contract covering an automobile truck. The complaint did not allege that the truck was in the State, but on the motion it appeared by plaintiff’s affidavit that said truck was within the State at all times between the date the complaint was verified and the date of the commencement of the *844action. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.